DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on March 31, 2021, as directed by the Non-Final Rejection on December 31, 2020. Claims 1 and 6 are amended. Claims 4-5 are canceled. Claims 1-3 and 6-7 are pending in the instant application. The previous rejections under 35 U.S.C 112(b) are withdrawn as necessitated by amendment. The previous rejections under 35 U.S.C 103 are withdrawn as necessitated amendment. However, a new modified rejection is made below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Crome (U.S Publication No. 2006/0062707 A1) in view of Ksirsagar (U.S Publication No. 2013/0312743 A1) and Deas (U.S Publication No. 2003/0188744 A1).
Regarding claim 1, Crome discloses an onboard rebreathing loop system resident on an aircraft for providing oxygen to aircraft personnel (Fig. 1-2), the system comprising: a ceramic oxygen generating system (COGS) module (14) having a COGS inlet (164, see Fig. 6) configured to receive an inlet air (Paragraph 0082) and a COGS outlet (166, see Fig. 6) configured to output oxygen (O2) gas into a breathing loop (see Fig. 6, also see Fig. 1-2, the COGS outputs the oxygen into the breathing circuit) and a backup oxygen system (BOS) (see Fig. 1-2, 12/38) wherein: the BOS provides backup O2 gas to the breathing loop when the COGS module is unable to output a required amount of oxygen to maintain the desired partial pressure of O2 within the mixed gas (Paragraph 0011 and 0057, the BOS supplements high purity O2 to the breathing loop when the COGS module when near-100% oxygen is needed; Alternatively, if the COGS malfunctions then the BOS/EOS provides the additional oxygen to maintain the desired concentration/partial pressure).
Crome is silent regarding wherein the COGS module delivers a high purity oxygen (O2) gas into a breathing loop.
Kshirsagar teaches wherein a COGS module delivers a high purity oxygen (O2) gas into a breathing loop (The term high purity is understood in light of Applicant’s specification as being greater than 99.99%, as suggested in Paragraph 0013 and 0016 of Applicant’s Specification; see Kshirsagar Paragraph 0049, a ceramic oxygen generator is known to produce oxygen gas at substantially 100%).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Crome to include a COGS module delivering high purity oxygen gas into the breathing loop, such as that taught by Kshirsagar, in order to generate breathing gases suitable for high altitude flying (Col. 4 lines 21-30) and because ceramic oxygen generators are known to be capable of producing high purity oxygen gas (Paragraph 0049).
2) scrubber module having a scrubber inlet configured to receive exhaled air from the aircraft personnel and a scrubber outlet configured to output a CO2-scrubbed air into the breathing loop.
However, Crome teaches that closed-loop aviation oxygen systems can be designed with a CO2 scrubber having a scrubber inlet configured to receive exhaled air from the aircraft personnel and a scrubber outlet configured to output a CO2-scrubbed air into the breathing loop (Paragraph 0125; Examiner notes that inclusion of such a scrubber within a closed-loop system must have an inlet to receive the exhaled air, and an outlet to release the scrubbed air back into the breathing loop, as otherwise the loop wouldn’t be closed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Crome to have included a CO2 scrubber configured to receive exhaled air from the aircraft personnel and a scrubber outlet configured to output a CO2-scrubbed air into the breathing loop, such as that taught by Crome, in order to conserve oxygen (Paragraph 0125).
The modified device of Crome is silent regarding a gas sensor module configured to receive a mixed gas of the high purity O2 gas and the CO2-scrubbed air and measure a partial pressure of O2 within the mixed gas before breathing by the aircraft personnel.
Deas teaches a gas sensor module (55 and 41, see Paragraph 0032 and 0044-0045) configured to receive a mixed gas of the high purity O2 gas and the CO2-scrubbed air (see Fig. 1 and Paragraph 0044-0045, the oxygen sensors positioned near 28 receive the gases that mix from the scrubber 15 and any previously added high purity oxygen from oxygen cylinder 1; It is noted that if any supplemental oxygen is ever added to the loop and join in chamber 26, then the sensors and the microcontroller will receive a mixed gas of the two gas flows) and measure a partial pressure of O2 within the mixed gas before breathing by the personnel (see Paragraph 0044-0045, the sensors measure the partial pressure of the oxygen and adjust it to reach a certain level; Additionally, it is noted that Kshirsagar also teaches placing sensors between the oxygen delivery subsystem and the breathing mask, see Col. 12 lines 40-50).
2 within the mixed gas before breathing by the personnel, such as that taught by Deas, in order to provide maintain a desired partial pressure of oxygen in the breathing loop for proper oxygenation of the personnel (Paragraph 0044-0045; also see Paragraph 0003).
The modified device of Crome is silent regarding wherein a BOS provides backup O2 gas to the breathing loop at any altitude when the COGS module is unable to output a required amount of oxygen.
However, Kshirsagar teaches wherein a back-up oxygen system provides backup O2 gas to the breathing loop at any altitude when the COGS module is unable to output a required amount of oxygen (see Paragraphs 0056-0058, the back-up pressurized cylinders may be used to supply supplemental oxygen for the first 5-10 minutes of an emergency or during descent to or below 30,000 ft., and thus may provide the backup oxygen at any altitude when the COG module is not ready to utilize).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Crome to include a BOS that provides backup O2 gas to the breathing loop at any altitude when the COGS module is unable to output a required amount of oxygen, such as that taught by Kshirsagar, in order to provide a supplemental system for short-term oxygen generation when the oxygen provided by the main ceramic oxygen generator is not immediately available (see Paragraph 0056, the drawback of the delays encountered with COG devices are mitigated by providing backup oxygen while the COG is heating up to the required temperature and is sufficiently cycled to produce high purity oxygen).
Regarding claim 6, the modified device of Crome discloses the device of claim 1.
	Crome further discloses wherein the COGS is configured to recharge the BOS after the oxygen pressure in the BOS is below a predetermined value and there is an excess oxygen production capability of the COGS beyond meeting the demand from maintaining the desired partial pressure of O2 within the breathing loop (Paragraph 0055; The excess oxygen generated by the COG is delivered to the BOS; Examiner notes that the ‘predetermined’ value could be a pressure value below the maximum pressure in 
	Regarding claim 7, the modified device of Crome discloses the device of claim 6.
	Crome is silent regarding an oxygen compressor configured to receive a portion of the high purity O2 gas from the COGS and deliver a high pressure high purity O2 gas to the BOS to recharge the BOS.
	However, Chrome teaches an oxygen compressor to receive a portion of the high purity O2 gas and deliver a high pressure high purity O2 gas to the BOS to recharge the BOS (Paragraph 0012, the BOS is resupplied by use of the compressor).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Crome to include an oxygen compressor to recharge the back-up oxygen supply, such as that taught by Crome, in order to deliver the excess generated oxygen to back-up systems in case of emergency (Paragraph 0012 and 0055) and to replenish the oxygen supply in the BOS at a high pressure.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Crome (U.S Publication No. 2006/0062707 A1) in view of Kshirsagar (U.S Publication No. 2013/0312743 A1) and Deas (U.S Publication No. 2003/0188744 A1), as applied to claim 1, in further view of Davis (U.S Patent No. 6,123,069 A).
Regarding claim 2, the modified device of Crome discloses the device of claim 1.
	The modified device of Crome is silent regarding an odor removal module configured to receive the exhaled air or the CO2-scrubbed air and output a reduced-odor gas.
	Davis teaches an odor removal module configured to receive the exhaled air or the CO2-scrubbed air and output a reduced-odor gas (Col. 6 lines 4-8 and 37-39).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Crome to include an odor removal module, such as that taught by Davis, in order to deodorize the air (Col. 6 lines 4-8 and 37-39) to prevent circulation of rancid or odorous air for inhalation.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Crome (U.S Publication No. 2006/0062707 A1) in view of Kshirsagar (U.S Publication No. 2013/0312743 A1) and Deas (U.S Publication No. 2003/0188744 A1), as applied to claim 1, in further view of Lawless (U.S Patent No. 6,033,457 A).
	Regarding claim 3, the modified device of Crome discloses the device of claim 1.
	The modified device of Crome is silent regarding an air temperature and/or humidity control module configured to receive the mixed gas and condition the mixed gas before breathing by the aircraft personnel.
	Lawless teaches regarding an air temperature control module configured to receive the mixed gas and condition the mixed gas before breathing by the aircraft personnel (The oxygen generator interfaces with a heat exchanger and a heater to raise the temperature of the incoming source gas to a desired temperature level for efficient oxygen generation. The heat exchanger also removes the heat from the collected oxygen for safe use, Col. 1 lines 58-63; also see Col. 6 lines 28-43).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Crome to include an air temperature control module configured to receive the mixed gas and condition the mixed gas before breathing by the aircraft personnel, such as that taught by Lawless, in order to deliver safe gases to the user for respiration (Col. 1 lines 58-65 and Col. 6 lines 28-43).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S Publication No. 2004/0083886 A1 to Phillips - flight oxygen support system, where emergency compressed oxygen storage containers provide supplemental oxygen to the aircraft when decompression occurs, or when descending to sub 30,000 ft. See Paragraphs 0038.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785